Title: To Thomas Jefferson from Gideon Granger, 9 October 1806
From: Granger, Gideon
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Suffield October 9th. 1806
                        
                        I have to acknowledge the receipt of yours of the 1st. of September—A thousand considerations have united in
                            inducing me to defer the appointment of a Postmaster at Lynchburg untill my arrival at Washington for which place I shall
                            leave Connecticut in about 12 Days
                        My feelings are severely tried by the attacks on my character in the Aurora. They consist of two things.
                            First a charge of tampering with the persons who bid for the Mail Contracts, and giving those contracts to such as
                            purchased of me lands in the State of Ohio.    Every word of which is false. My papers are in the Bank at Washington. In July
                            and August 1805 I made sale of a Township of Land at Washington to Citizens of Ohio. New Jersey, Maryland, Virginia and
                            the District of Columbia and in the same month of August 1805 I made a vast number of public contracts, but there is not a
                            single individual contractor of that date who purchased one inch of the property and I believe that among the whole
                            bidders for contracts at that time there is not a single person who made purchase of me in the town. It is impossible for
                            me at such distance from my papers to speak correctly, and with absolute certainty as to individual cases; but if it
                            pleases providence to bless me with health for a little time after I reach Washington I will furnish a memorial
                            accompanied with such evidence as shall show the malignity of this charge. The other point is the Deposition of Luther
                            Lomis which while it states no crime is drawn in such a manner as to hold me up to the world in a habit of the deepest
                            ridicule. This deposition was taken at the request of Timothy Phelps who has become my avowed enemy because I did not
                            appoint him a postmaster in Connecticut, he is the brother in law of Lomis, and last winter addressed to Mr. Randolph a
                            private defamatory communication which was put into the hands of Mr Clark with the view of destroying me. Mr Clark
                            raised his Committee to enquire into my conduct, pledged himself, as chairman, by letter to me, that if any thing serious
                            was offered against me I should be heared before the committee, and sent for the Deposition of this Timothy Phelps.
                        Having from a friend in New York intimation of the conduct of Phelps I directed depositions to be taken
                            showing the grounds of his enmity, and my own character
                        The Depositions are at Washington, a number of the deponents have testified that Timothy Phelps informed them
                            he, and his brother Lomis, under the garb of friendship had visited me for three years with the view of entraping me in my
                            conversations. Phelps did not dare to testify because these depositions would instantly appear against him—to save him
                            from ruin in point of character before the Committee Lomis gave the Deposition, and here Sir, I aver that it is not true
                            that I ever received an Address from the Chamber of Commerce in New York on the subject of the discriminating duties or
                            any other subject. It is not true that I ever attempted to make influence against the bill, or that
                            I made overtures to the heads of department or that I ever wrote one word or did any one act or
                            allowed any one man to use my name in favor of the election of Col. Burr, as governor of the State of New York; or that
                            there ever was within my knowledge any plan for the election of a Vice president other than George Clinton; or that I had
                            attempted to get an Office for Mr. Nicholson, and here I appeal to you own knowledge and that of the executive officers for
                            the falsehood of this declaration and for the general deportment of my conduct; for you Sir, and others, must know whether
                            I have pressed any thing: nor have I ever declared to any man that I have done any of these things.
                        It is true that I had a confidential conversation with Col. Lomis designed to remove certain feelings, which
                            had existed in consequence of a report from New York that I had aided Col. Burr, and that in this conversation I stated to
                            him my conduct through the preceeding winter; every tittle of which you knew, and in every instance, but one, I advised
                            with you before I acted. It is true that I received a communication against removing the discriminating duties from
                            William Kibbe and laid it before the President for his perusal, and proceeded in a certain manner therewith by his advice.
                            It is also true that I also sent to Mr Clinton a confidential communication after consulting the President and the
                            Secretary of the Navy, and by their advice, and that at and untill I was pressed by Mr. Vanness to say whether I would remove those Officers who supported Col. Burr I was actively
                            tho’ not openly employed in preventing his election; not because I bore him any personal animosity, for as a man I loved
                            him; but because from the secrecy and caution of his character I could not and cannot discover in his views and principles
                            those land marks which pain my confidence and induce me to believe he would administer government on republican principles.
                        Rest assured that the whole of this conversation which it has pleased certain members of the committee to put
                            in the power of Duane to make public, without giving me an opportunity for an explanation, to repel or explain the same,
                            and without intimation that any one charge existed against me, is no more nor less than a statement of that train of facts
                            which took place at Washington in the Winter of 1803 and 1804 in which I acted confidentially and by your special advice
                            in most instances.
                        But Sir, notwithstanding I never solicited the Office I hold, and reluctantly accepted the same, An Office in
                            which I believe no man can acquire character, and one not adapted to my pursuits in life; notwithstanding my conscience
                            approves of my conduct in that Office, and at least I am at peace with myself—notwithstanding I have more than once
                            expressed my wish to retire to private life, at times when I perceived I could establish myself advantageously for my
                            family—And notwithstanding retiring from public life at this moment may cast a cloud over me, one however which I hope I
                            posses the means of dissipating by a sober, deliberate and candid appeal to my country, yet I cannot consent to continue
                            in public Service one moment after that continuance shall add a tittle to the embarrassments with which you are, and with
                            which I foresee you will be, surrounded. Of this Sir, you must be the only judge—I will go further, so firm am I attached
                            to the principles which brought the present Administration into power, and to the person to whose immediate action it is
                            owing that they have been and are applied to the benefit of my country, that I feel it my duty to offer myself to a higher
                            and more open sacrifice, and if making an example of me will conciliate the passions of a party now forming, remove or
                            retard the storm which is now gathering round the administration, and tend to relieve the country from an impending
                            conflict; I voluntarily consent to become the victim and by the contemplations of my own mind I will furnish myself with
                            that solace and consolation which an impassioned and mistaken country may withhold.
                        He who in 1798 supported by a few solitary friends had firmness to devote himself and his prospects in life
                            to his country shall not be found destitute of that firmness in 1806.
                        The Fall Elections in this state have gone much against the Republican party. I left them in October 1801
                            with 67 members in the legislature, the coming Session will exhibit only 61, yet there has been a great increase of
                            Republicanism thro’ the state, and it is my firm belief that party is equal or nearly so to the Federal Party. Our defeat
                            in my opinion is to be attributed to the honest, but mistaken and imprudent, zeal of the leading members of our own party.
                            The smooth language of truth and reason is best adapted to success with us; and in no case as far as I have experienced
                            has there ever occurred an instance of great agitation through the state but what issued on a relative defeat of the
                            republican party at the first subsequent election.
                        From the year 97 to 1801 the republican party ever maintained that there could be no such thing as sedition
                            at common Law. If I mistake not, the Secretary of State gave a treatise on this point to the public, which was followed
                            and supported by certain resolutions of the Commonwealth of Virgina. The Attorney General was also supported in a similar
                            opinion by certain resolutions of the State of Kentucky, and the republicans as far as my knowledge extended throughout the
                            Nation boldly maintained that every attempt to punish on such supposed principle of law was an act of tyranny and was
                            nothing more nor less than giving the Judiciary, aided by a public prosecutor and a pliant jury, the power of legislating
                            ex post facto and carrying their law into effect, under the form of a judgement; resting for their support on the feeble;
                            if not wicked precedents, of the tyranny of England: Yet now in Connecticut there are five prosecutions, before the
                            federal court, for common law sedition; two against Clergymen for pulpit discourses, two against printers, and one against
                            a judge a Newspaper scribler. Every man who is prosecuted is to me a deadly enemy, but does that alter principle? does it
                            change falsehood into truth? on that account is it less an Act of usurpation? Where will be the liberty of future
                            generations if the dreadful doctrines maintained by Federalists on this point are to be sanctioned by precedents given by
                            the republican administration? My passions might be gratified by the punishment of these men, but my principles lead me to
                            view the transaction with dread and apprehension. Besides in point of policy it is destructive.    In every instance from the
                            days of Wilkes to the present, every person suffering under these prosecutions has gained on the pity and compassion of
                            the people and received from them the loud hosannah in full Eclat.    What has taken place elsewhere has already partially
                            manifested, and will hereafter fully manifest itself in Connecticut. Our present defeat appears to me in a considerable
                            degree to be owing to these prosecutions. The question is susceptible of a different political aspect. Many of the
                            prosecutions are founded in whole or in part upon a repetition of those mean and idle tales which have been circulated
                            with a view to affect your private character. The Trial which is to take place ought to be thoroughly understood. The
                            person whose character is to be affected will be distant near 400 miles. The duty he owes to his country and his station
                            forbid his taking any active part in it—every thing that is dear and valuable to him is left to the ability and
                            discretion of an Attorney, who is not personally acquainted with the facts so as to rebut the charges, who is ignorant of
                            every circumstance appertaining to the defence of the Defendant except the law, who, tho’ blessed with sound intellect, is
                            not possessed of those talents and faculties which can give splendor to the Government, and remove the impressions which
                            may be made by the wiley arts of its enemies. On the other hand the defendants will be aided by the whole talent and
                            wealth of Federalism, and from Georgia to Maine the country will be ransacked to find something like colorable evidence,
                            the note-takers will all be in the intrest of our enemies and Mr.
                            Attorney (if I am not much mistaken) will find the opposite party making a show of testimony which they do not possess, but
                            which he dare not hazard to admit, avowing in the face of the court the truth of the charges and exciting popular odium by
                            the exclusion of the testimony. Can it be wise to incur these hazards? In my mind it is not. Let the Federalists tyrannize
                            but let us maintain the correct principles of civil liberty. 
                  I have Sir, on this as on all other occasions spoken my mind
                            freely and I pray you to rest assured of my perfect Esteem and Respect
                        
                            Gidn Granger
                            
                        
                    